IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



STATE OF DELAWARE,                  )
                                    )
                                    )     Crim. ID. No. 1403019776
      v.                            )
                                    )     Cr. A. Nos. IN14-04-0727, etc.
                                    )
WILLIAM O. BARKSDALE                )


                          Submitted: January 31, 2020
                            Decided: April 30, 2020


                 MEMORANDUM OPINION AND ORDER


   Upon Defendant, William O. Barksdale’s, Motion for Postconviction Relief,
                                 DENIED.


Mark A. Denney, Jr., Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, for the State of Delaware.

William O. Barksdale, pro se.




WALLACE, J.
       William O. Barksdale, has filed a motion under Superior Court Criminal Rule

61 seeking postconviction relief in the form of vacatur of his convictions and

sentence that resulted from his guilty plea five years ago.1 The root of Barksdale’s

complaints is an allegation that trial counsel rendered ineffective assistance by:

failing to inform him of or challenge critical State’s evidence, failing to recognize

the State had insufficient evidence to convict him, and coercing and rushing him into

a plea.2 For the reasons below, Barksdale’s motion for postconviction relief is

DENIED.

       I.      FACTUAL AND PROCEDURAL BACKGROUND

       Barksdale was indicted in July 2014, on 19 felony charges: two counts of

Drug Dealing-Heroin; six counts of Possession of a Firearm During the Commission

of a Felony; one count of Aggravated Possession of Heroin; one count of Receiving

a Stolen Firearm; one count of Possession of a Destructive Weapon; two counts of

Conspiracy in the Second Degree; three counts of Possession or Control of a Firearm

by a Person Prohibited; and three counts of Possession or Control of Ammunition

by a Person Prohibited.3


1
       Mem. of Law in Support of Postconviction Mot., State v. William O. Barksdale, ID No.
1403019776 (Del. Super. Ct. Mar. 31, 2017) (D.I. 63) (hereinafter “Def.’s Rule 61 Mot.”). The
Court has provided Barksdale with plenty of chances to respond to the State’s answer and the other
materials that have supplemented the Rule 61 record. See D.I. 69; D.I. 72; D.I. 73.
2
Id.
3
       D.I. 4. Barksdale was one of seven co-defendants named in the 44-count indictment. Id.

                                               -2-
       The indictment was the result of an almost year-long drug investigation that

culminated in the seizure of, inter alia, over 300 grams of heroin, three guns, and

$20,000 cash.4        Most of Barksdale’s co-defendants pleaded guilty, signed

cooperation agreements with the State, and agreed to testify against him.5 The State

also had DNA evidence linking Barksdale to the drugs and the apartment where a

large cache of contraband was found.6 The manager of the apartment complex where

the drugs were found was set to testify he saw Barksdale coming out of the target

apartment frequently, and the person whose name was on that apartment’s lease was

going to testify that she was there for only one day and that Barksdale occupied it

and paid the rent thereafter.7 Barksdale, if convicted of all charges, faced a minimum

sentence of 122 years in prison.8

       Because of the complexity of the case and the anticipated length of its trial,

the case was specially assigned to and managed through its pretrial proceedings by



4
       Colloquy and Plea Tr., May 5, 2015, at 4-6, 11 (D.I. 48).
5
Id. at 6.
6
Id. at 7.
7
Id. at 8.
8
Id. at 3-5. Barksdale was also subject to sentencing as a habitual criminal. See DEL. CODE
ANN. tit. 11, § 4214(a) (2014) (providing that a person who has been thrice previously convicted
of a felony and is thereafter convicted of another felony may be declared an habitual criminal
offender; the Court may then, in its discretion, impose a sentence of up to life imprisonment for
that or any subsequent felony).



                                               -3-
the undersigned.9 The two-week trial was scheduled to begin May 11, 2015; jury

selection was to occur the preceding week, on May 6, 2015, with a specially-

summoned venire panel.10

       Barksdale’s final case review was conducted on May 4, 2015. He rejected the

then-pending plea offer and his counsel filed his proposed supplement voir dire

questions for jury selection.11

       The Court conducted a final status conference the next day, May 5, 2015 – the

day before jury selection – to address any remaining logistics related to jury selection

and trial.12 Barksdale’s trial counsel, Patrick J. Collins, Esquire, outlined the

evidence against his client and the State’s then-pending plea offer.13 The plea offer,

which was the result of extended negotiations, called for Barksdale to plead guilty

to one count of Drug Dealing-Heroin and one count of Possession of a Firearm by a

Person Prohibited. The State would enter a nolle prosequi on the remaining charges.

The State also agreed to forgo prosecution of certain potential charges that had arisen

or been discovered during the course of the State’s ongoing investigation of


9
       D.I. 8 (Order of Assignment).
10
       D.I. 12 (Scheduling Memorandum Order).
11
       D.I. 27 and 28.
12
       See Colloquy and Plea Tr., May 5, 2015, at 2, 20.
13
Id. at 2-11 (outline of evidence); id. at 16-18 (explaining changes in plea agreements
offered during plea negotiations and timing of last offer).

                                              -4-
Barksdale. Most importantly, the State agreed to charges that called for just a

minimum of 12 years of incarceration and to recommend no more than 20 years at

the time of sentencing.14

       At the parties’ request, the Court engaged in a colloquy with Barksdale to

insure that he understood the terms of the plea agreement offered and the potential

risks of rejecting that offer.        During that colloquy, Barksdale requested an

opportunity to further consider the plea offer and discuss it with his counsel.15 The

Court recessed to allow Barksdale the opportunity to do so.16

       The status conference resumed later that afternoon when the Court was

informed that Barksdale wished to enter a guilty plea; he had executed the plea

agreement and the guilty plea form during the recess.17

       During his guilty plea colloquy, Barksdale confirmed that the plea as outlined

by the parties’ counsel was correct and that he understood that by entering a plea, he

would not go to trial.18 Barksdale told the Court that it was his choice to plead guilty



14
Id. at 16-18; Plea Agreement and TIS Guilty Plea Form, State v. William O. Barksdale, ID
No. 1403019776 (Del. Super. Ct. May 5, 2015) (D.I. 29).
15
       Colloquy and Plea Tr., May 5, 2015, at 15-19.
16
Id. at 17-19; id. at 19-20 (the Court also made arrangements allowing Barksdale to speak
with his mother who was present at the proceeding).
17
Id. at 20-23.
18
Id. at 25-26.



                                             -5-
and to waive his rights associated with a trial.19 He also acknowledged that he had

entered prior guilty pleas and understood what a waiver of trial entailed.20 Barksdale

then pleaded guilty to one count of Drug Dealing-Heroin, pleaded guilty to one count

of Possession of a Firearm by a Person Prohibited, and confirmed that he understood

the sentencing parameters and enhancements applicable in his case.21 Barksdale

stated that he did commit the acts to which he pled guilty.22 He assured the Court

that he had reviewed the plea paperwork thoroughly with Collins, and he fully

understood what was being asked and the answers he was giving.23 He also verified

that he had had enough time to discuss his case with his counsel, that he was satisfied

with Collins’s representation, and that no one forced him to plead guilty.24 The Court

found that Barksdale entered his plea knowingly, intelligently, and voluntarily, with




19
Id. at 26-27.
20
Id. at 27-28.
21
Id. at 30-34.
22
Id. at 31.

                     THE COURT: First of all, are you pleading guilty to both of
              those charges because you did, in fact, commit the acts that we just
              discussed?

                      BARKSDALE: Yes.
23
Id. at 34-35.
24
Id. at 36-37.



                                              -6-
a full understanding of the plea agreement’s charges and consequences. And so, the

Court accepted the guilty plea.25

       Barksdale’s first discontent with his guilty plea was exhibited ten days later,

when he filed a pro se motion and letter seeking to withdraw it.26 Those filings were

referred to Collins.27 Collins, after consultation with Barksdale (and at Barksdale

and of certain of his family members’ insistence), filed a Motion to Withdraw Guilty

Plea on Barksdale’s behalf.28 Collins also filed a motion to withdraw as counsel;

that was granted and new counsel was appointed to represent Barksdale.

       After giving both parties an opportunity to supplement their filings and

hearing argument, the Court denied Barksdale’s Rule 32(d) motion to withdraw his

guilty plea.29 On direct appeal, the Delaware Supreme Court affirmed this Court’s




25
Id. at 37-38.
26
      D.I. 33 (hereinafter “Def.’s Rule 32(d) Mot.”) and 36 (hereinafter “Def.’s Ltr. to Trial
Counsel”).
27
        Super. Ct. Crim. R. 47 (“The court will not consider pro se applications by defendants who
are represented by counsel unless the defendant has been granted permission to participate with
counsel in the defense.”).
28
        See Super. Ct. Crim. R. 32(d) (“If a motion for withdrawal of a plea of guilty . . . is made
before imposition . . . of sentence . . . the court may permit withdrawal of the plea upon a showing
by the defendant of any fair and just reason.”).
29
       State v. Barksdale, 2015 WL 5676895 (Del. Super. Ct. Sept. 21, 2015).



                                                -7-
denial of Barksdale’s Rule 32(d) motion, his convictions resulting from his guilty

plea, and his sentence.30

       II.     APPLICABLE LEGAL STANDARDS

       “An effort to withdraw a guilty plea made after sentencing constitutes a

collateral attack against the conviction and is subject to the strictures of Rule 61

including several bars of procedural default.”31

       Superior Court Criminal Rule 61(i)(3) provides that “[a]ny ground for relief

that was not asserted in the proceedings leading to the judgment of conviction, as

required by the rules of this court, is thereafter barred[.]”32 But the Delaware

Supreme Court and this Court have consistently held the 61(i)(3) bar inapplicable to

an inmate’s “claims [of] ineffective assistance of counsel, which could not have been

raised in any direct appeal.”33 And generally the claim cannot be raised on direct

appeal because of “the reviewing Court’s need to have before it a complete record




30
       Barksdale v. State, 2016 WL 2585892, at *2-3 (Apr. 6, 2016).
31
        Patterson v. State, 684 A.2d 1234, 1237 (Del. 1996); Blackwell v. State, 736 A.2d 971,
972-73 (Del. 1999) (“After sentencing, a motion to withdraw a guilty plea constitutes a collateral
attack against the conviction and is subject to the requirements of Rule 61, including its bars of
procedural default.”).
32
       SUPER. CT. CRIM. R. 61(i)(3).
33
      See, e.g., Desmond v. State, 654 A.2d 821, 829 (Del. 1994); State v. Smith, 2017 WL
2930930, at *1 (Del. Super. Ct. July 7, 2017).



                                               -8-
on the question of counsel’s alleged incompetency”34 which most-oft can only

developed via Rule 61’s procedures for expanding the record.35                              Because

Barksdale’s motion is timely filed and raises certain of his ineffective assistance of

counsel claims that could not have been raised before his plea and sentencing or on

direct appeal, certain of his motion’s claims are not procedurally barred by this

Court’s Rule 61(i)(3).36

         But Superior Court Criminal Rule 61(i)(4) acts to bar claims previously ruled

on during the proceedings that brought about conviction or on direct appeal. Under

Rule 61(i)(4), a motion for postconviction relief is barred if “[a]ny ground for relief

[ ] was formerly adjudicated, whether in the proceedings leading to the judgment of

conviction, in an appeal, in a postconviction proceeding, or in a federal habeas




34
         Duross v. State, 494 A.2d 1265, 1267 (Del. 1985); Harris v. State, 293 A.2d 291, 293 (Del.
1972).
35
       See SUPER. CT. CRIM. R. 61(g) (procedures for expansion of the record on postconviction);
SUPER. CT. CRIM. R. 61(h) (providing postconviction judge discretion to conduct evidentiary
hearing).
36
         Barksdale did attempt to raise certain of his ineffectiveness allegations on direct
appeal—claims that Collins failed to: (a) file pretrial motions challenging the indictment and
charges; (b) enter his appearance for the first case review; (c) present a “[p]ossession is nine tenths
of the law” defense; (c) challenge the credibility of Barksdale's co-defendants or obtain supporting
evidence from them; (d) file a motion to suppress evidence; (e inform Barksdale of certain
evidence and produce evidence against Barksdale to prepare for trial; and (fi) explain the full
magnitude of the plea—but the Supreme Court would not consider those claims raised for the first
time on direct appeal because they were not presented to this Court in the first instance. Barksdale
v. State, 2016 WL 2585892, at *2 (Del. Apr. 6, 2016).


                                                 -9-
corpus proceeding.”37 “Neither federal nor state courts are required to relitigate in

postconviction proceedings those claims which have been previously resolved.”38

As explained below, Barksdale’s core postconviction claim—his ineffective

assistance of counsel claim of a “coerced” guilty plea—which was adjudicated both

here under Rule 32(d) prior to Barksdale’s sentencing and on direct appeal to the

Delaware Supreme Court, falls under Rule 61(i)(4).

       III.   DISCUSSION

      A. BARKSDALE’S SPECIFIC INEFFECTIVE ASSISTANCE OF COUNSEL CLAIM
         SUGGESTING THAT HE WAS COERCED INTO ENTERING HIS GUILTY
         PLEA IS PROCEDURALLY BARRED HERE.

       Barksdale’s chief postconviction claim is that he was coerced into taking the

plea by his counsel and the State.39            The State contends that Rule 61(i)(4)

procedurally bars this claim because it was formerly adjudicated both here and on

direct appeal.40




37
       SUPER. CT. CRIM. R. 61(i)(4).
38
       Younger v. State, 580 A.2d 552, 556 (Del. 1990).
39
        Def.’s Rule 61 Mot., at 3 (entitled “Coercion of Guilty Plea” and summarizing complaints
that overlap with others about counsel’s alleged performance).
40
       State’s Resp. at 6.



                                             -10-
       Barksdale raised this same claim shortly after he entered his plea.41 And the

Delaware Supreme Court, while leaving for another day his other myriad complaints

about counsel, rejected Barksdale’s specific claim of a coerced plea on direct

appeal.42

       “Justice does not require that an issue that has been previously considered and

rejected be revisited simply because the claim is refined or restated.”43 This is so

even when the restatement is cast as a claim (or part of a claim) of ineffective

assistance of counsel.44 And application of this bar is particularly appropriate when

the issue was previously resolved on a motion to withdraw a guilty plea, because



41
       Def.’s Rule 32(d) Mot, at 3; Def.’s Ltr. to Trial Counsel, at 2 (D.I. “I have thought about
how this plea was presented to me which was hurried and pressured by you and [the prosecutor]
which by the way was inadvertently coercing me to sign the plea. . . . You can argue that it was
not ‘knowingly, willingly, nor intelligently[’] in the grounds of being coerce which made my
decision Ardous [sic].”).
42
        Barksdale v. State, 2016 WL 2585892, at *2 (“As he did in the Superior Court, Barksdale
argues that his guilty plea was not knowing, intelligent, and voluntary because [Collins] and the
State coerced him into pleading guilty. . . . the Superior Court did not err in denying the motion to
withdraw.”).
43
       Riley v. State, 585 A.2d 719, 721 (Del. 1990).
44
        See Skinner v. State, 607 A.2d 1170, 1172 (Del. 1992) (“Although this Court has not
previously addressed Skinner’s ineffectiveness of counsel claim, per se, our disposition of
Skinner’s challenge to the absence of a specific jury instruction on the issue of ‘restraint’ in his
direct appeal was, in fact, a substantive resolution of Skinner’s present ineffectiveness of counsel
claim.”); see also State v. Smith, 1994 WL 713969, at *2 (Del. Super. Ct. Nov. 15, 1994) (“The
Court [ ] notes that although you have couched your ineffective assistance of counsel claim in
slightly different terms from your second postconviction motion, ‘[j]ustice does not require that
an issue that has been previously considered and rejected be revisited simply because the claim is
refined or restated.’”), aff’d, 751 A.2d 878 (Del. 2000).



                                               -11-
Criminal Rule 32(d) “contemplates a lower threshold of cause [than Rule 61]

sufficient to permit withdrawal of a guilty plea.”45 Thus, if it took far less for

Barksdale to carry his burden to prove a coerced plea before sentencing, he is

certainly “not entitled to have a court re-examine [that same] issue that has been

previously resolved ‘simply because the claim is refined or restated’” 46 invoking a

rule that employs a far more exacting legal standard.

      Unless there is clear and convincing evidence to the contrary, Barksdale is

bound by the written and oral representations he made during his acceptance of the

guilty plea.47 Having engaged Barksdale in open court, and having engaged in a

careful review of the plea colloquy and documents supporting Barksdale’s guilty

plea, this Court found before and the Supreme Court affirmed that he knowingly and

voluntarily entered the plea.48       There is absolutely nothing developed in the

postconviction proceedings that casts any doubt on those prior findings and rulings.




45
      McNeill v. State, 2002 WL 31477132, at *1 (Nov. 4, 2002).
46
Id.
47
      Sommerville v. State, 703 A.2d 629, 632 (Del. 1997).
48
      State v. Barksdale, 2015 WL 5676895, at *4-5; Barksdale v. State, 2016 WL 2585892, at
*2.



                                           -12-
       B. BARKSDALE’S OTHER COMPLAINTS                     OF   INEFFECTIVENESS CLAIM
          ARE MERITLESS.

       But Barksdale goes on to claim not just coercion but numerous other failures

by Collins misled him to enter his guilty plea. Barksdales’s myriad complaints are

best categorized as allegations that Collins failed to inform him of or challenge

critical State’s evidence and that he failed to recognize the State had insufficient

evidence to convict him. So, he says, his guilty plea was the product not of a

knowing and intelligent choice, but of Collin’s inadequacies in representing him.

       An inmate who claims ineffective assistance of counsel must demonstrate

that: (a) his defense counsel’s representation fell below an objective standard of

reasonableness, and (b) there is a reasonable probability that but for counsel’s errors,

the result of the proceeding would have been different.49 When addressing the

prejudice prong of the ineffective assistance of counsel test in the context of a

challenged guilty plea, a defendant must show “that there is a reasonable probability

that, but for counsel’s errors, he would not have pleaded guilty and would have

insisted on going to trial.”50




49
      Strickland v. Washington, 466 U.S. 668, 694 (1984); see also Alston v. State, 2015 WL
5297709, at *3 (Del. Sept. 4, 2015).
50
       See Albury v. State, 551 A.2d 53, 59 (1988); Sartin v. State, 2014 WL 5392047, at *2 (Del.
Oct. 21, 2014) (citing Hill v. Lockhart, 474 U.S. 52, 58-59 (1985)); State v. Hackett, 2005 WL
3060976, at *3 (Del. Super. Ct. Nov. 15, 2005).



                                              -13-
       There is always a strong presumption that counsel’s representation was

reasonable,51 and “[i]t is not this Court’s function to second-guess reasonable [ ]

tactics” engaged by trial or plea counsel.52 Too, one claiming ineffective assistance

“must make specific allegations of how defense counsel’s conduct actually

prejudiced the proceedings, rather than mere allegations of ineffectiveness.”53 And

an inmate must satisfy the proof requirements of both prongs—deficient attorney

performance and resulting prejudice—to succeed in making an ineffective assistance

of counsel claim. Failure to do so on either prong will doom the claim, and the Court

need not address the other.54

       Barksdale claims that, in effect, Collins’s failed to recognize, explain, and

exploit the “insufficiencies” he believes there was in the evidence supporting the

State’s case. 55 He also faults Collins for not filing a “motion to suppress evidence.”56


51
       See Wright v. State, 671 A.2d 1353, 1356 (Del. 1996).
52
       State v. Drummond, 2002 WL 524283, at *1 (Del. Super. Ct. Apr. 1, 2002).
53
        Alston, 2015 WL 5297709, at *3 (citing Wright, 671 A.2d at 1356); Monroe v. State, 2015
WL 1407856, at *5 (Del. Mar. 25, 2015) (citing Dawson v. State, 673 A.2d 1186, 1196 (Del.
1996)).
54
        Strickland, 466 U.S. at 697; Ploof v. State, 75 A.3d 811, 825 (Del. 2013) (“Strickland is a
two-pronged test, and there is no need to examine whether an attorney performed deficiently if the
deficiency did not prejudice the defendant.”); State v. Hamby, 2005 WL 914462, at *2 (Del. Super.
Ct. Mar. 14, 2005).
55
       Def.’s Rule 61 Mot., at 6.
56
Id. at 2.



                                               -14-
       Barksdale provides neither support for these assertions nor a cogent

explanation as to what may have been missed. A defendant’s conclusory allegations

of ineffective assistance of counsel do not establish that his counsel’s representation

was objectively unreasonable.57 And contrary to Barksdales’s contentions, the

record demonstrates that Collins communicated with Barskdale regularly and clearly

about the evidence he faces and its dire legal consequence for Barksdale.58

Barksdale obviously thinks more could and should have been done to investigate

and exploit what he believes to be fatal weaknesses in the State’s case, but those

weaknesses are hardly apparent to the Court on this record. “While defense counsel

has a general duty to investigate, he has no duty to travel blind alleys in hope they

might lead to something helpful to his client’s case.”59

       Contrary to Barksdale’s contentions, the record demonstrates that Collins

certainly considered potential suppression arguments, but did not file a motion to

suppress, “because there was no basis to do so.”60 The record further demonstrates

that Collins communicated in detail to Barksdale the reasons he concluded so.61


57
       Dawson, 673 A.2d at 1196.
58
       Def. Counsel’s Aff., Ex. A.
59
      State v. Harrell, 2017 WL 2418278, at *2 (Del. Super. Ct. Jun. 5, 2017), aff’d, 2018 WL
1357452 (Del. Mar. 15, 2018).
60
       Def. Counsel’s Aff., at 3.
61
Id., Ex. A.

                                            -15-
       The decision whether or not to pursue any particular legal argument or to file

a motion to suppress is a strategic decision and a matter of professional judgment.

Such a decision is not deficient representation if it is informed and reasonable.62

Further, a postconviction movant cannot demonstrate prejudice by defense counsel’s

failure to press a suppression motion if that attempt were likely to fail.63

       Collins had a very clear understanding of the State’s case when he outlined

the evidence, his preparation for trial, and his communication of those to Barksdale

during the plea colloquy. And the record as expanded during these postconviction

proceedings clearly documents and supports the finding that Collins was anything

but ineffective.64

       Because, in his estimation “the State’s case against [ ] Barksdale [was] quite

strong,” Collins, as required, both prepared for trial and also engaged in active

negotiations to obtain the best plea offer he could for his client.65 Collins provided



62
       See Pennewell v. State, 2005 WL 578444, at *1 (Del. Jan. 26, 2005).
63
     See Poteat v. State, 2007 WL 2309983, at *1 (Del. Aug. 14, 2007); Bratcher v. State, 2008
WL 2475741, at *1 (Del. June 20, 2008).
64
      Def. Counsel’s Aff., Ex. A (D.I. 68) (documenting Collins’s communication with
Barksdale and evaluation of his case).
65
        Colloquy and Plea Tr., May 5, 2015, at 2-9 (counsel’s outline of evidence); id. at 16-18
(explaining plea negotiations). See Missouri v. Frye, 132 S. Ct. 1399, 1407 (2012) (“The reality
is that plea bargains have become so central to the administration of the criminal justice system
that defense counsel have responsibilities in the plea bargain process, responsibilities that must be
met to render the adequate assistance of counsel that the Sixth Amendment requires in the criminal
process at critical stages.”).

                                               -16-
the case discovery to Barksdale and the two had fully discussed the evidence, any

available defenses and Barksdale’s rights.66 Barksdale confirmed this.67

       Collins was able to obtain a significant reduction in the sentencing risks for

Barksdale; Barksdale was facing a minimum 122 years in prison if convicted and

the possibility of incurring multiple life sentences.68 His plea agreement reduced his

exposure to a 12-year minimum, with the State’s affirmative agreement to cap its

recommendation at 20 years imprisonment.

       During his plea colloquy, Barksdale acknowledged that he and Collins fully

discussed the case, and that he was satisfied with Collins’s representation.69



66
       Colloquy and Plea Tr., May 5, 2015, at 9, 25.
67
Id. at 15-16, 36.
68
       See, e.g., DEL. CODE ANN. tit. 16, § 4752(1) (drug dealing a Tier 4 quantity is a class B
felony); id. at § 4752(3) (aggravated possession of a Tier 5 quantity is a class B felony); DEL.
CODE ANN. tit. 11, § 1447A (possession of a firearm during commission of a felony is a class B
felony); id. at § 4205 (the term of incarceration for a class B felony not less than 2 years up and
up to 25 years.); id. at § 1448 (possession of firearm by a person prohibited carries a minimum
sentence of ten years imprisonment if the person has been convicted on two or more separate
occasions of any violent felony); id. at § 4214(a) (any person sentenced under 11 Del. C. § 4214(a)
must receive a minimum sentence of not less than the statutory maximum penalty otherwise
provided for any fourth or subsequent title 11 violent felony which forms the basis of the State’s
habitual criminal petition).
69
       Colloquy and Plea Tr., May 5, 2015, at 36.

                       THE COURT: Do you believe that you’ve had enough time
               to discuss this case fully with Mr. Collins so you fully understood
               what you’re doing here today?

                      BARKSDALE: Yes.



                                               -17-
Barksdale noted on his Truth in Sentencing form that he was satisfied with Collins’s

representation and Collins fully advised him of his rights.70

       IV.    CONCLUSION

       This second review of the guilty plea proceedings, now supplemented by the

materials provided during these postconviction proceedings, confirms that

Barksdale’s decision to plead guilty was knowing, voluntary, and the product of an

intelligent decision made with an adequate opportunity to explore all aspects of his

case with Collins.71 There being no clear and convincing contrary evidence,

Barksdale is bound by his answers recorded on the guilty plea forms and given

during his very detailed plea colloquy.72


                      THE COURT: Did you discuss your evidence with him, any
              defenses you believe you may have had and ask him any questions
              so that you fully understood the plea that you’re entering today?

                      BARKSDALE: Yes.

                     THE COURT: Do you believe that he’s done all he can
              reasonably do for you in relation to the charges that you faced?

                      BARKSDALE: Yes.

                      THE COURT: Are you satisfied with his representation of
              you?

                      BARKSDALE: Yes.
70
       See Def.’s Rule 32(d) Mot., at 4.
71
       See Def. Counsel’s Aff., Ex. L (plea hearing transcript), at 7-20.
72
        See Somerville v. State, 703 A.2d 629, 632 (Del. 1997); Smith v. State, 1996 WL 21050
(Del. Jan. 5, 1996).

                                              -18-
       There is simply no evidence of substandard representation here. On this basis

alone—i.e., failure to show that Collins’s performance was in any way deficient—

Barksdale’s claims seeking vacatur of his guilty plea must be denied.73 Barksdale

has not met his burden of demonstrating that Collins’s representation fell below an

objective standard of reasonableness or that, but for counsel’s errors, he would not

have pleaded guilty and instead proceeded to trial. Accordingly, Barksdale’s Motion

for Postconviction Relief must be DENIED.

       IT IS SO ORDERED.

                                               /s/ Paul R. Wallace
                                               Paul R. Wallace, Judge

Original to Prothonotary
cc: William O. Barksdale, pro se
      Mark A. Denney, Jr., Esquire
      James K. McCloskey, Esquire
      Patrick J. Collins, Esquire




73
         Strickland, 466 U.S. at 687 (“This requires showing that counsel made errors so serious
that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth
Amendment.”); State v. McGlotten, 2011 WL 987534, at *4 (Del. Super. Ct. Mar. 21, 2011) (“To
restate the requirements of Strickland, a defendant must establish two things, not just one: that trial
counsel's performance was deficient and that but for that deficiency, the outcome of the
proceedings would have been different. If a defendant cannot establish both prongs, then the
ineffective assistance of counsel claim fails.”) (emphasis in original).



                                                -19-